DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-30 are pending.
Claims 1-30 are rejected.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 20, 2021 and November 3, 2021 were considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 6 recites the broad recitation wherein step (a) is performed at a temperature form about 250°C to about 370°C, and the claim also recites preferably from about 280°C to about 350°C which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 15 is indefinite because of the use of the term preferably in line 2. Description of examples and preferences is properly set forth in the specification rather than in a single claim. A narrower range or preferred embodiment may also be set forth in another independent claim or in a dependent claim. If stated in a single claim, examples and preferences lead to confusion over the intended scope of the claim.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 18 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for obtaining primary linear alcohol with a selectivity of at least 80% from ethanol, does not reasonably provide enablement for obtaining primary linear alcohols with a selectivity of at least 80% from other primary alcohols, in particular from C3+ alcohols in view of the teachings in section 3 of Eagan et al. (“Catalytic synthesis of distillate-range ethers and olefins from ethanol through Guerbet coupling and etherification”, Green Chemistry, Vol. 1, No. 12, 2019, pp 3300-3318), supplied by Applicants in the IDS dated 11/03/2021.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.  The examples in the specification only discloses coupling of ethanol.  There are no examples showing the coupling of C3+ alcohols.  This raises doubt as to whether the applicants have enabled obtainment of primary linear alcohols with a selectivity of at least 80% from other primary alcohols, in particular from C3+ alcohols, since Eagan et al. disclose that branching is always introduced at the α-position when the nucleophile is derived from a C3+ primary alcohol and the only alcohol observed in 1-butanol condensation at certain contact times is 2-ethyl-1-hexanol (see column 2, paragraph 2 on page 3305 of Eagan et al.).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 28-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ozer et al. (US 8,398,728 B2).
Ozer et al. disclose the process of claim 1 for producing ethers and olefins from primary alcohols, said process comprising:
(a) contacting a feed comprising primary alcohols (ethanol or ethanol and methanol) with a first catalyst (at least one base catalyst) in a first reactor under conditions effective to produce an effluent comprising higher alcohols (1-butanol or at least one C3-C10 straight-chain or branched alkyl alcohol); and
(b) contacting at least some of the higher alcohols produced in (a) with a second catalyst (at least one acid catalyst) in a second reactor under conditions effective to dehydrate at least some of the higher alcohols to ethers and olefins (steps a and d in the Summary of the Invention; column 5, line 51 to column 11, line 17 and claims 1-10).
Ozer et al. disclose the process of claim 2, wherein the primary alcohols comprise one C2 alcohol (column 1, line 61; column 2, lines 50; column 3, line 42; column 5, line 51; column 8, line 40; and claims 1 and 5).
Ozer et al. disclose the process of claim 3, wherein the primary alcohols in (a) comprise ethanol (column 1, line 61; column 2, line 50; column 3, line 42; column 5, line 51; column 8, line 40; and claims 1 and 5).
Ozer et al. disclose the process of claim 4, wherein the contacting in step (a) is performed in the presence of an inert gas (column 7, lines 27-32).
Ozer et al. disclose the process of claim 5, wherein the higher alcohols produced in step (a) comprise one or more C4+ alcohols (column 1, line 62; column 2, lines 51-53; column 3, lines 43-45; column 5, lines 56-61; column 8, lines 46-48; the Examples and claims 1 and 5).
Ozer et al. disclose the process of claim 6, wherein step (a) is performed at a temperature from about 50°C to about 500°C, which encompasses the claimed temperature range of about 250°C to about 370°C, preferably from about 280°C to about 350°C (column 5, lines 51-56 and column 8, lines 40-45).
Ozer et al. disclose the process of claim 7, wherein step (a) is performed at a pressure from about 0.1 MPa to about 20.7 MPa, which encompasses the claimed pressure range of about 15 psi (0.1 MPa) to about 1000 psi (6.9 MPa), or from about 100 psi (0.69 MPa) to about 1000 psi (6.9 MPa), or from about 200 psi (1.38 MPa) to about 500 psi (3.45 MPa) (column 5, line 56 and column 8, lines 45-46).
Ozer et al. disclose the process of claim 28, wherein step (b) is performed at a temperature from bout 50°C to about 450°C and in one embodiment the temperature is from about 100°C to about 250°C, which encompasses the claimed temperature of about 100°C to about 180°C (column 2, lines 1-4, 35-36 and 60-61; column 3, lines 13-14 and 51-54; column 4, lines 4-5; column 7, lines 24-27; column 9, lines 45-48; and claims 1 and 5).
Ozer et al. disclose the process of claim 29, wherein the second catalyst is a solid acid catalyst comprising one or more of acidic resins, alumina and aluminosilicates, heteropoly acids, and tungsten and molybdenum functionalized oxides (column 7, line 33 to column 8, line 10; column 10, lines 11-18; the Examples 2-4 and 6).
Ozer et al. disclose the process of claim 30, wherein the ethers produced in step (b) comprise one or more C8-C24 ethers (column 2, lines 5-19; column 3, lines 1-11; column 7, lines 5-23; column 9, lines 7-44; the Examples and claims 1-2 and 5-8).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-30 are rejected under 35 U.S.C. 103 as being unpatentable over Ozer et al. (US 8,398,728 B2) as applied to claims 1-7 and 28-30 above, and further in view of Ramasamy et al. (US 2019/0031585 A1) or Sanz Yague et al. (US 2016/0326075 A1).
Ozer et al. disclose the process of claim 1 as described above.  
Ozer et al. disclose the process of claim 4, wherein the contacting in step (a) is performed in the presence of an inert gas (column 7, lines 27-32).  
Ozer et al. differ from claim 4 in that Ozer et al. do not require wherein the contacting in step (a) is performed in the presence of hydrogen.  However, Ozer et al. do disclose that during the course of the reaction, the catalyst may become fouled, and therefore it may be necessary to regenerate the catalyst.  Preferred methods of catalyst regeneration include contacting the catalyst with a gas such as, but not limited to, air, steam, hydrogen, nitrogen or combinations thereof, at an elevated temperature (column 8, lines 54-60)
Ramasamy et al. disclose a method of converting ethanol to higher alcohols (see entire disclosure).   Ramasamy et al. disclose converting the ethanol to higher alcohols in the presence of N2 or H2 (paragraphs 0021-0022 and Table 2).  Ramasamy et al. disclose that running the reaction with H2 gas instead of an inert N2 changed the resulting products (paragraph 0022 and Table 2).  Ramasamy et al. disclose that spent catalyst from the N2 run is covered in brownish carbonaceous material, while the spent catalyst from the H2 runs are a light grey that do not significantly differ in appearance from the reduced catalyst (paragraph 0022).  
One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to perform the contacting in step (a) in the presence of hydrogen, since Ozer et al. do disclose that during the course of the reaction, the catalyst may become fouled, and therefore it may be necessary to regenerate the catalyst by contacting the catalyst with a gas such as, but not limited to, air, steam, hydrogen, nitrogen or combinations thereof, at an elevated temperature.  The ordinary skilled artisan would have further been motivated to select H2 as the gas, since Ramasamy et al. disclose that spent catalyst from the N2 run is covered in brownish carbonaceous material, while the spent catalyst from the H2 runs are a light grey that do not significantly differ in appearance from the reduced catalyst.
Ozer et al. in view of Ramasamy et al. disclose the invention as described above for claim 4, but differs 8 in that Ozer et al. in view of Ramasamy et al. do not require that the partial pressure of hydrogen is less than 100 psi (0.69 MPa), or less than 90 psi (0.62 MPa), or less than 80 psi (0.55 MPa) or less than 70 psi (0.48 MPa), or less than 60 psi (0.41 MPa).
Ramasamy et al. disclose that high H2 partial pressures in the system allows for process intensification via in-line hydrogenation beds to further raise the selectivity to alcohol products (paragraph 0043). Ramasamy et al. disclose that the most significant effect of the addition of the hydrogenation bed is the effective elimination of aldehydes via conversion to their corresponding alcohols, resulting in greater selectivities to 1-butanol as well as higher alcohols (paragraph 0044).   Ramasamy et al. disclose that the high H2 partial pressure of the system can allow for further increase in product selectivity via hydrogenolysis of esters to their respective constituent alcohols in an in-line reaction bed with product separation (paragraph 0045). Ramasamy et al. disclose that the ester hydrogenolysis reaction requires higher H2 pressures and would typically require an entirely separate reactor system.  However, their Guerbet catalyst remains effective at H2 partial pressure ranges up to 750 psig, providing a large window for the effective hydrogenolysis of esters whose effectiveness benefits greatly from increased H2 partial pressures. Ramasamy et al. disclose that those skilled in the art will understand that ester hydrogenolysis can be achieved using a number of catalysts, which can include but are not limited to carbon or mixed oxide supports promoted by some combination of metals such as ruthenium, copper, chromium, palladium, rhenium, iridium, etc.  The catalyst and reaction temperature can be chosen to optimize for higher alcohols products while minimizing over hydrogenated products (paragraph 0045).   Ramasamy et al. disclose that those skilled in the art will also understand that conditions necessary for ester hydrogenolysis will also be adequate for the hydrogenation of aldehydes, and that the catalysts chosen for hydrogenolysis will similarly be appropriate (paragraph 0045).  
One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to carry out step a) of Ozer et al. under a partial pressure of hydrogen of less than 100 psi (0.69 MPa), or less than 90 psi (0.62 MPa), or less than 80 psi (0.55 MPa) or less than 70 psi (0.48 MPa), or less than 60 psi (0.41 MPa), since Ramasamy et al. implicitly disclose that one can carry out a Guerbet reaction at H2 partial pressures ranging up to 750 psig.  The ordinary skilled artisan would have further been motivated to choose a H2 partial pressure, as taught by Ramasamy et al., based upon the catalyst chosen; the desired aldehyde and/or ester hydrogenolysis and the desired selectivities to 1-butanol as well as higher alcohols.
Ozer et al. differ from claim 9 in that Ozer et al. do not require the process of claim 1, wherein the first catalyst (base catalyst) is a heterogeneous catalyst comprising one or more Group A oxides, said Group A oxides being oxides of Mg, Ca, Zn, Mn, Sr, Si and Zr; one or more Group B oxides, said Group B oxides being one or more oxides of Al, La, Ga, Ce, Fe, Sc, Cr, P and V; and combinations of both Group A and Group B oxides, and, optionally, one or more of Cu, Ni, Pt, Pd, Rh, Co, Cs and Rb.  
Ozer et al. differ from claim 10 in that Ozer et al. do not require the process of claim 9, wherein the first catalyst is a heterogeneous catalyst comprising one or more oxides of Mg, Ca, Zn, Sr, Al and Ce.
Ozer et al. differ from claim 11 in that Ozer et al. do not require the process of claim 9, wherein the first catalyst is a heterogeneous catalyst comprising one or more oxides of Mg, Ca and Zn, one or more oxides of Al, La, Ga, Ce, Fe and Cr, and one or more of Cu, Ni, Pt, Pd, Rh and Co.
Ozer et al. differ from claim 12 in that Ozer et al. do not require the process of claim 9, wherein the first catalyst is a heterogeneous catalyst comprising one or more oxides of Mg, Ca and Sr, one or more of P and V, and, optionally, one or more of Cu, Ni, Pt, Pd, Rh, and Co.
Ozer et al. differ from claim 13 in that Ozer et al. do not require the process of claim 9, wherein the first catalyst is a heterogeneous catalyst comprising Al and Si metal oxides and one or more of Cs and Rb.
Ozer et al. differ from claim 14 in that Ozer et al. do not require the process of claim 9, wherein the weight percent of the one or more of Cu, Ni, Pt, Pd, Rh and Co is up to about 10 wt.%, or from about 0.01 wt.% to about 9 wt.%, or from about 0.01 wt.% to about 8 wt.%, or from about 0.01 wt.% to about 7 wt.%, or from about 0.01 wt.% to about 6 wt.%, or from about 0.01 wt.% to about 5 wt.%, or from about 0.01 wt.% to about 4 wt.%, or from about 0.01 wt.% to about 3 wt.%, or from about 0.01 wt.% to about 2 wt.%, or from about 0.01 wt.% to about 1 wt.%, or from about 0.01 wt.% to about 0.5 wt.%, or from about 0.01 wt.% to about 0.4 wt.%, or from about 0.01 wt.% to about 0.3 wt.%, or from about 0.01 wt.% to about 0.2 wt.%, or from about 0.01 wt.% to about 0.1 wt.%, based on the total weight of the catalyst.
Ozer et al. differ from claim 15 in that Ozer et al. do not require the process of claim 9, wherein the first catalyst comprises Mg and Al oxides and Cu and the weight percent of Cu is preferably 0.05 wt.% to 1.0 wt.%, or 0.05 wt.% to 0.5 wt.%, or 0.05 wt.% to 0.2 wt.%, based on the total weight of the catalyst.
However, Ozer et al. disclose that the base catalyst is any substance which has the ability to accept protons as defined by Bronsted, or a substance which has an unshared electron pair with which it can form a covalent bond with an atom, molecule or ion as defined by Lewis (column 4, lines 61-65 and column 6, lines 1-5). Ozer et al. disclose that base catalysts useful in practicing their invention may be homogeneous or heterogeneous catalysts (column 5, lines 62-63).  Examples of suitable base catalysts include, but are not limited to, metal oxides, silicates and phosphates (column 6, lines 6-10).  Preferred metals of the aforementioned compounds are selected from Group 1, Group 2, and rare earth elements of the Periodic Table. Particularly preferred metals are cesium, rubidium, calcium, magnesium, aluminum, lithium, barium, potassium, zirconium and lanthanum (column 6, lines 10-15).  Ozer et al. disclose that the base catalyst may further comprise catalyst additives and promoters that will enhance the efficiency of the catalyst (column 6, lines 33-35).  The relative percentage of the catalyst promoter may vary as desired (column 6, lines 35-36).  Promoters may be selected from the Group 8 metals of the Periodic Table, as well as copper and chromium (column 6, lines 36-38).  
One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to select as the first catalyst of Ozer et al. a base catalysts having the characteristics of any of claims 9-14, since Ozer et al. disclose that suitable base catalysts include, but are not limited to, metal oxides, silicates and phosphates with the preferred metals of the aforementioned compounds being selected from Group 1, Group 2, and rare earth elements of the Periodic Table; that particularly preferred metals being cesium, rubidium, calcium, magnesium, aluminum, lithium, barium, potassium, zirconium and lanthanum; that the base catalyst may further comprise catalyst additives and promoters that will enhance the efficiency of the catalyst; that the relative percentage of the catalyst promoter may vary as desired (column 6, lines 35-36); and that the promoters may be selected from the Group 8 metals of the Periodic Table, as well as copper and chromium.  The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  Further, it is well-established that merely selecting proportions and ranges is not patentable absent a showing of criticality.  In re Becket, 33 USPQ 33 (CCPA 1937). In re Russell, 439 F.2d 1228, 169 USPQ 426 (CCPA 1971).
Ozer et al. differ from claim 16 in that Ozer et al. do not require the process of claim 9, wherein the first catalyst is reduced prior to use.
	Ramasamy et al. disclose that calcined catalysts may be first reduced under flowing H2 until changes in the XANES spectra were stabilized (paragraph 0035).  Reduction of the catalysts using H2 gas resulted in different changes in copper speciation depending on the concentration (paragraph 0037).
	One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious that the calcined catalyst of Ozer et al. could be reduced prior to use, since Ramasamy et al. disclose that calcined catalysts may be first reduced under flowing H2 until changes in the XANES spectra were stabilized.  The skilled artisan would have been motivated to reduce the catalyst when there is a desire to change the promoter speciation. 
Ozer et al. differ from claim 17 in that Ozer et al. do not require the process of claim 1, wherein the selectivity to alcohols in step (a) is at least about 45%, or at least about 50%, or at least about 55%, or at least about 60%, or at least about 65%, or at least about 70%, or at least about 75%, or at least about 80%.
Ozer et al. differ from claim 18 in that Ozer et al. do not require the process of claim 1, wherein the selectivity to primary linear alcohols in step (a), based on total alcohols formed, is at least about 80%, or at least about 85%, or at least about 90%, or at least about 95%, or at least about 96%, or at least about 97%, or at least about 98%, or at least about 99%.
Ozer et al. differ from claim 19 in that Ozer et al. do not require the process of claim 1, wherein the selectivity to primary branched alcohols in step (a), based on total alcohols formed, is less than about 20%, or less than about 15%, or less than about 10%, or less than about 5%, or less than about 4%, or less than about 3%, or less than about 2%, or less than about 1%.
	Ozer et al. differ from claim 20 in that Ozer et al. do not require the process of claim 1, wherein the effluent from step (a) further comprises one or more olefins.
Ozer et al. differ from claim 21 in that Ozer et al. do not require the process of claim 20, wherein the selectivity to olefins in step (a) is less than about 20%, or less than about 15%, or less than about 10%, or less than about 5%.
Ozer et al. differ from claim 22 in that Ozer et al. do not require the process of claim 1, wherein the effluent from step (a) further comprises one or more esters.
Ozer et al. differ from claim 23 in that Ozer et al. do not require the process of claim 22, wherein the selectivity to esters in step (a) is less than about 30%, or less than about 25%, or less than about 20%, or less than about 15%, or less than about 10%, or less than about 5%.
 	Ozer et al. differ from claim 24 in that Ozer et al. do not require the process of claim 1, wherein the effluent from step (a) further comprises one or more ethers.
Ozer et al. differ from claim 25 in that Ozer et al. do not require the process of claim 24, wherein the selectivity to ethers in step (a) is less than about 20%, or less than about 15%, or less than about 10%, or less than about 5%.
Ozer et al. differ from claim 26 in that Ozer et al. do not require the process of claim 1, wherein the effluent from step (a) further comprises one or more aldehydes and/or ketones.
Ozer et al. differ from claim 27 in that Ozer et al. do not require the process of claim 26, wherein the selectivity to aldehydes and ketones in step (a) is less than about 20%, or less than about 15%, or less than about 10%, or less than about 5%.
However, Ozer et al. disclose that typically the first reaction product will also comprise unreacted ethanol and a variety of organic products (column 5, lines 58-59).   The organic products include butanols other than 1-butanol; as well as higher alcohols, such as hexanols or octanols (column 5, lines 59-61).  Ozer et al. disclose that one skilled in the art will know that conditions, such as temperature, catalytic metal, support, reactor configuration and reaction time can affect the reaction kinetics, product yield and product selectivity. Consequently standard experimentation can be used to optimize the yield of alcohols in the first reaction product (column 6, lines 56-61). Ozer et al. disclose that the first reaction product can optionally be subjected to a suitable refining process, such as distillation, to remove a substantial portion of the water present in the first reaction product, or to remove unreacted ethanol using well-known chemical engineering techniques (column 6, lines 62-67).
Ramasamy et al. disclose that high H2 partial pressures in the system can be further leveraged in the design of such a reactor setup that allows for process intensification via in-line hydrogenation beds to further raise the selectivity to alcohol products (paragraph 0043).  The hydrogenation of aldehydes is an example of such a process that can be performed directly after the primary Guerbet reaction bed under the same pressure without separation (paragraph 0043).  Ramasamy et al. disclose that those skilled in the art will understand this chemistry is easily achievable under such H2 partial pressures using a wide range of commonly known heterogeneous catalysts with metal promoters, which can include but are not limited to copper, platinum, palladium, rhenium, rhodium, ruthenium, nickel, cobalt, etc. (paragraph 0043). The reaction over this second bed can be optimized under the selection of an appropriate catalyst and temperature regime for the hydrogenation reaction to unwanted hydrogenation products while maximizing yield (paragraph 0043).  Ramasamy et al. disclose that the most significant effect of the addition of the hydrogenation bed is the effective elimination of aldehydes via conversion to their corresponding alcohols, resulting in greater selectivities to 1-butanol as well as higher alcohols (paragraph 0044). Ramasamy et al. disclose that low concentrations of ketones present in the product mixture will also be largely hydrogenated to their respective alcohols, increasing the selectivity to alcohols above 80% (paragraph 0044).  Ramasamy et al. disclose that in addition to improved higher alcohol selectivity, the addition of hydrogenation bed reduces the number of different compounds in the product mixture thus simplifying the downstream product purification and ethanol feed recycle (paragraph 0044).  Ramasamy et al. disclose that the high H2 partial pressure of the system can allow for further increase in product selectivity via hydrogenolysis of esters to their respective constituent alcohols in an in-line reaction bed with product separation (paragraph 0045). Ramasamy et al. disclose that the ester hydrogenolysis reaction requires higher H2 pressures and would typically require an entirely separate reactor system.  However, their Guerbet catalyst remains effective at H2 partial pressure ranges up to 750 psig, providing a large window for the effective hydrogenolysis of esters whose effectiveness benefits greatly from increased H2 partial pressures. Ramasamy et al. disclose that those skilled in the art will understand that ester hydrogenolysis can be achieved using a number of catalysts, which can include but are not limited to carbon or mixed oxide supports promoted by some combination of metals such as ruthenium, copper, chromium, palladium, rhenium, iridium, etc. (paragraph 0045).  The catalyst and reaction temperature can be chosen to optimize for higher alcohols products while minimizing over hydrogenated products (paragraph 0045).   Ramasamy et al. disclose that those skilled in the art will also understand that conditions necessary for ester hydrogenolysis will also be adequate for the hydrogenation of aldehydes, and that the catalysts chosen for hydrogenolysis will similarly be appropriate (paragraph 0045).   Thus, a double bed system can be achieved where the two largest impurities in the original products stream, esters and aldehydes, can be converted to alcohol products in one step (paragraph 0045).  An example of, the results of ester hydrogenolysis of product form the primary Guerbet reaction is shown in Table 7 (paragraph 0045 and Table 7).  Ramasamy et al. disclose that they provide examples of catalyst and process for converting ethanol and ethanol containing feedstocks to higher alcohols using Guerbet condensation chemistry at a high selectivity (paragraph 0046).  This provides a high number of advantages over the prior art including the ability to perform this conversion of ethanol to higher alcohol in one catalytics bed, the selectivity to higher alcohol is about 90 percent which is very high compared to other known technology, demonstrated the catalyst lifetime to be around 250 hours without any deactivation towards selectivity of the conversion and the catalyst is made up of low cost CuO-MgO-Al2O3 via simple co-precipitation procedure (paragraph 0046).  The claimed selectivities to alcohols in step (a); the claimed selectivities to olefins; the claimed selectivities to esters; the claimed selectivities to ethers; and the claimed selectivities to aldehydes and/or ethers are disclosed in Table 7 of Ramasamy et al.
One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious that one could obtain the higher alcohols of Ozer et al. having the claimed selectivities to alcohols; the claimed selectivities to olefins; the claimed selectivities to esters; the claimed selectivities to ethers; and the claimed selectivities to aldehydes and/or ethers by modifying the Guerbet reaction of Ozer et al. in the manner disclosed by Ramasamy et al., since Ramasamy et al. disclose that by utilizing a low cost CuO-MgO-Al2O3 and process one can convert ethanol and ethanol containing feedstocks to higher alcohols using Guerbet condensation chemistry at a high selectivity.  This provides a high number of advantages over the prior art including the ability to perform this conversion of ethanol to higher alcohol in one catalytics bed, the selectivity to higher alcohol is about 90 percent which is very high compared to other known technology.
Sanz Yague et al. disclose a process for the preparation of higher alcohols from lower alcohols by Guerbet condensation (see entire disclosure, in particular paragraphs 0005-0007 and 0017-0060).   The process comprises forming reaction mixture comprising ethanol, hydrogen, water and acetaldehyde, which is contacted with a Guerbet catalyst in the reactor at a temperature of from about 50°C to about 450°C and a pressure of from about 1 MPa absolute to about 20 MPa absolute to form a reactor product comprising n-butanol. The selectivity to n-butanol is from about 65% to about 95% (paragraphs 0005-0007 and 0059).   Sanz Yague et al. disclose that it has been discovered that starting alcohol conversion rate, selectivity to Guerbet alcohol (e.g., n-butanol) and Guerbet alcohol yield are generally affected by a number of factors such as the (i) catalyst, (ii) concentration of various impurities and co-reactants in the reactor feed stream, (ii) the ratio of impurities and co-reactants to starting alcohol, (iv) reaction temperature, (v) reaction pressure, and (vi) LHSV (paragraph 0019).  Sanz Yague et al. disclose that it has been discovered that reaction of a feed stream comprising up to 0.05 moles of acetaldehyde per mole of ethanol increases n-butanol yield and selectivity (paragraph 0055).
One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious that one could obtain linear and branched alcohols in the process of Ozer et al. having the claimed selectivities as disclosed in claims 18 and 19 by modifying the Guerbet reaction of Ozer et al. in the manner disclosed by Sanz Yague et al., since Sanz Yague et al. disclose that it has been discovered that selectivity to Guerbet alcohol (e.g., n-butanol) and Guerbet alcohol yield are generally affected by a number of factors such as the (i) catalyst, (ii) concentration of various impurities and co-reactants in the reactor feed stream, (ii) the ratio of impurities and co-reactants to starting alcohol, (iv) reaction temperature, (v) reaction pressure, and (vi) LHSV (paragraph 0019).  Thus, Sanz Yague et al. discovered that reaction of a feed stream comprising up to 0.05 moles of acetaldehyde per mole of ethanol increases n-butanol yield and selectivity from about 65% to about 95%. Further, it is well-established that merely selecting proportions and ranges is not patentable absent a showing of criticality.  In re Becket, 33 USPQ 33 (CCPA 1937). In re Russell, 439 F.2d 1228, 169 USPQ 426 (CCPA 1971).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tsuchida et al. (US 2009/0205246 A1). Tsuchida et al. disclose a process for preparing higher alcohols from at least one or 2 or more kinds of alcohols comprising contacting the alcohols with a calcium phosphate-based catalysts such as hydroxyapatite or hydrotalcite supported metal catalyst (paragraphs 0007-0014 and 0031-0068).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSALYND KEYS whose telephone number is (571)272-0639. The examiner can normally be reached M-F 7:00 am-3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROSALYND A KEYS/Primary Examiner, Art Unit 1699